Exhibit 10.3

 

GRAPHIC [g189651kmi001.gif]

 

 

GLOBALSTAR, INC.
461 S. MILPITAS BLVD.
MILPITAS, CA 95035

 

 

Tel: (408) 933-4700
Fax: (408) 933-4100
www.globalstar.com

 

 

James Monroe III
Chairman and
Chief Executive Officer

 

May 1, 2008

 

Mr. Thomas M. Colby

 

Re:                               Employment with Globalstar, Inc.

 

Dear Tom:

 

This letter (this “Agreement”) memorializes the terms of your employment with
Globalstar, Inc. (“Globalstar”).  Let me say at the outset that we are pleased
that you will be joining Globalstar as its Chief Operating Officer.

 

1.                                       Title.  You will be employed by
Globalstar with the title and responsibilities of “Chief Operating Officer” and
you will report directly to the Chief Executive Officer.

 

2.                                       Base Salary; Bonus Potential.  During
your employment, Globalstar will pay you a base salary of $300,000 per year
(“Base Salary”), which will be paid in accordance with Globalstar’s standard
payroll policies and pro rated for any partial year of your employment.  You
will also be eligible to receive (a) an annual bonus in an amount equal to 50%
of your Base Salary upon your meeting certain performance criteria as determined
from time to time by the Board of Directors of Globalstar (or the Compensation
Committee of the Board, if applicable) (the “Board”) and communicated to you
from time to time and (b) a $500,000 special bonus payable at the option of
Globalstar in cash or unrestricted shares of Globalstar common stock, par value
$0.0001 per share (the “Common Stock”), after the Board, acting in the exercise
of its discretion, which shall not be withheld or delayed unreasonably,
determines that not less than twenty-four (24) satellites of Globalstar’s
“second generation constellation” have entered commercial service and are
performing satisfactorily in carrying two-way voice and data, revenue capable,
traffic.  This is expected to occur in 2010, with the special bonus anticipated
to be paid by December 31, 2010 or as soon as administratively practicable
thereafter.  The annual bonus will be paid during the Bonus Payment Period.  All
payments of Base Salary and bonuses will be subject to withholding as required
by law.

 

The term “Bonus Payment Period” means the period beginning on the first day
immediately following the end of the period for which a bonus is determined (a
“bonus determination period”) and ending on the latest of (i) the last day of
the calendar year in which such bonus determination period ends, or (ii) the
15th day of the third month following the end of the bonus determination
period.  Notwithstanding the foregoing, if calculation of the amount of a bonus
is not administratively practicable due to events beyond Globalstar’s control,
the payment will be made as soon as the payment is administratively practicable.

 

--------------------------------------------------------------------------------


 

3.                                       Benefits.  In addition to the
compensation described above, during your employment Globalstar will provide you
with participation in all benefit plans and programs that are then generally
available to Globalstar senior executive officers (collectively, “Benefits”),
currently including the following: (i) participation in Globalstar’s employee
life, health and disability insurance programs; (ii) participation in
Globalstar’s 401(k) Plan on the same basis as other senior officers;
(iii) reimbursement rights for ordinary business expenses per company policy;
and (iv) vacation in accordance with policies applicable to Globalstar senior
executive officers.

 

4.                                       Severance.  If your employment is
terminated by Globalstar without Cause (as defined below) before or within two
years following a Change of Control, then you will be entitled to receive: 
(a) any bonus earned to date from the current calendar year per Paragraph 2
above, which shall be paid when other executives of Globalstar are paid such
annual bonuses; (b) any bonus earned during the 12 month period following
termination on a pro rated basis per Paragraph 2 above, which shall be paid when
other executives of Globalstar are paid such annual bonuses; and (c) 12 monthly
installment payments of your then Base Salary per Paragraph 2 above, with the
first monthly installment commencing on the next payroll date following your
termination of employment and continuing for a twelve-month period following the
termination of your employment, provided you remain in compliance with Paragraph
6 below.  For purposes hereof, a bonus shall be deemed “earned” if and when the
applicable goals, milestones or other criteria triggering payment of the bonus
occur, excluding any requirements related to continued employment.  Payments
made pursuant to this Paragraph shall not be made beyond the last day on which
such payment would qualify as a short-term deferral under Treasury Regulation
§1.409A 1(b)(4) (as applicable), except that any amounts in excess of the
Separation Pay Exemption Amount (defined below) shall be paid as follows: 
(i) no portion of the excess amount may be paid, or commence to be paid, earlier
than six (6) months after the date you separate from service, and (ii) the
payments that would have otherwise been paid during such six (6) month period
shall be accumulated and paid on the first day of the seventh month following
the date you separate from service.

 

The term “Separation Pay Exemption Amount” means an amount equal to two times
the lesser of (x) the sum of your annualized compensation based upon the annual
rate of pay for services provided to Globalstar for your taxable year preceding
the taxable year in which you separate from service (adjusted for any increase
during that year that was expected to continue indefinitely if you had not
separated from service); or (y) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which you separate from service.

 

“Change of Control” means the occurrence, after the Effective Date, of the
following with respect to Globalstar:

 

Substantially all the assets of the Company are disposed of pursuant to a
merger, consolidation, sale, or plan of liquidation and dissolution (unless any
or all of Globalstar Holdings LLC, Globalstar Satellite LP, and Thermo Funding
Company LLC, and their respective affiliates has Beneficial Ownership of,
directly or indirectly, a controlling interest (defined as owning a majority of
the voting power) in the entity surviving such merger or consolidation or
acquiring such assets upon such sale or in connection with such plan of
liquidation and dissolution).

 

2

--------------------------------------------------------------------------------


 

“Beneficial Ownership” has the meanings provided in Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.

 

“Cause” means (i) any act of fraud, theft or misappropriation of property
relating to Globalstar; (ii) any breach by you of a material term of this
Agreement; (iii) any material neglect, or material misconduct by you, in
discharging the duties as are set forth in this Agreement or reasonably directed
by Globalstar; (iv) any conviction or plea of guilty or nolo contendere for any
felony or any other serious crime involving moral turpitude; or (v) any action
or failure to act by you which results in a penalty or sanction by the
Securities and Exchange Commission or the Federal Communications Commission
against you or Globalstar.  Globalstar will not terminate you for Cause without
first providing you with written notice of its intent to terminate for Cause and
the acts or omissions giving rise to the “for Cause” termination, and providing
you with an opportunity to be heard by the Board on the subject.  In the event
there is a Change of Control, for a period of two years following the date of
such Change in Control, the term “Cause” shall not include items (i) through
(v) above and shall only mean the following:  (x) you violate any Globalstar
policy, regulation or guideline which you fail to cure within sixty (60) days
following written notice of such violation by Globalstar to you; or (y) your
conviction or plea of guilty or nolo contendere with respect to fraudulent or
illegal activities which are materially injurious to Globalstar, monetarily or
otherwise.  For purposes hereof, your employment will also be deemed to have
been terminated without Cause upon (i) a demotion or diminution of your duties,
responsibilities or status; (ii) a material reduction in base salary or annual
cash bonus incentive opportunities (whether in one reduction or cumulatively);
or (iii) a relocation of your principal office more than 25 miles from Atherton,
California.

 

5.                                       Equity Awards.  Globalstar will grant
you the following equity awards within ninety (90) days after the Effective Date
(defined below):

 

(a)                                  A restricted stock award equal to
$1,600,000 based on the closing price of a share of Common Stock as quoted on
The NASDAQ Global Select Market on the date of grant.  This restricted stock
will vest on the anniversary of the date of grant in each of 2011 and 2012 as to
shares valued at $500,000 at the time of grant and in 2013 as to shares valued
at $600,000 at the time of grant, contingent, with respect to each installment,
on your continuous employment with Globalstar through the date of vesting.  The
foregoing notwithstanding, if any restricted stock issued under this Agreement
shall vest on a date on which a sale of shares by you or your beneficiaries or
personal representatives would violate Globalstar’s Insider Trading Policy,
vesting shall be deferred until the next day on which the sale would not violate
the Globalstar Insider Trading Policy.  This Paragraph 6(a) may be supplemented
by an award agreement containing additional terms and conditions that are
reasonably satisfactory to you and Globalstar.

 

(b)                                 Four nonqualified options to purchase an
aggregate of 1,264,744 shares of Globalstar Common Stock.  The options will be
exercisable when the closing price per share of Globalstar Common Stock reaches
the values specified below, contingent, with respect to each installment, on
your continuous employment with Globalstar through the date on which the options
become exercisable.  An option to purchase 550,661 shares will have an exercise
price of $5.00 per share, but will only be exercisable when the closing price of
Globalstar Common Stock

 

3

--------------------------------------------------------------------------------


 

equals or exceeds $14.08  An option to purchase 335,243 shares will be
exercisable at $10.00 per share, but only when the closing price of Globalstar
Common Stock equals or exceeds $18.18.  An option to purchase 202,839 shares
will be exercisable at $15.00 per share, but only when the closing price of
Globalstar Common Stock equals or exceeds $22.28 per share.  An option to
purchase 176,001 shares will be exercisable at $20 per share, but only when the
closing price of Globalstar Common Stock equals or exceeds $25.83 per share.  As
used herein, the closing price means the average closing price over any twenty
(20) consecutive trading-day period during the five-year period beginning on the
grant date based on the closing price of a share of Common Stock as quoted on
The NASDAQ Global Select Market or such other national or regional securities
exchange or market system constituting the primary market for the Common Stock. 
The options will expire 10 years from the date of grant.  This Paragraph
6(b) may be supplemented by an award agreement containing additional terms and
conditions that are reasonably satisfactory to you and Globalstar.

 

(c)                                  The parties hereto understand that the
stock option awards are intended to be either exempt from, or compliant with,
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and any applicable regulations or similar guidance issued thereunder
(“Section 409A”).

 

6.                                       Employee Covenants.  In consideration
for the compensation package provided above, you agree to the following
provisions:

 

(a)                                  You will abide by the rules, regulations,
policies, and procedures established from time to time by Globalstar.  While you
are employed by Globalstar, you will devote your entire productive time,
ability, and attention for the benefit of Globalstar and will not render any
service of a commercial or professional nature to any other person or enterprise
without the prior written consent of Globalstar; provided, however, that you may
engage in appropriate educational, civic, charitable, or religious activities so
long as these activities do not materially impair your ability to carry out your
obligations hereunder and to devote your full business efforts to Globalstar.

 

(b)                                 Confidential Information.  You acknowledge
that the information, observations and data obtained by you while employed by
Globalstar concerning the business or affairs of Globalstar (including
Globalstar’s technology, systems, know-how, designs, inventions, methods of
doing business and supplier and customer information) (collectively,
“Confidential Information”) are the property of Globalstar.  Except as required
by law or court order, you will not disclose or use any Confidential Information
other than in the course of performance of your employment duties to Globalstar
without the prior written consent of the Board, unless and to the extent that
such Confidential Information is or becomes generally known to and available for
use by the public other than as a result of your own wrongful acts or
omissions.  You agree to deliver to Globalstar at the termination of your
employment, or at any other time on the written request of the Board, all
memoranda, notes, plans, reports, electronic records and other documents and
data (and copies thereof) that constitute or memorialize Confidential
Information, Work Product (as defined below) or that relate to the business of
Globalstar which you then possess or have under your control.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Inventions.  You agree that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to Globalstar’s actual or
anticipated business or existing or future products or services and which are
conceived, developed or made by you while employed by Globalstar (“Work
Product”) are owned by Globalstar, and you hereby assign all right, title and
interest in and to such Work Product to Globalstar.  You agree to promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after the term of your employment) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

 

(d)                                 Noncompetition.  You agree that, during your
employment by Globalstar and for a period of twelve (12) months thereafter, you
will not, within any market area in which Globalstar or any of its affiliates
were carrying on any business or pursuing any customers at the time of such
termination, directly or indirectly, as an individual on your own account or as
a partner or joint venturer, or employee or agent for any person or partnership,
or as employee, officer, manager, member, agent, director, or shareholder of any
corporation or entity, or otherwise:  (i) engage in or have any interest, active
or passive, in any business which is competitive with the business of
Globalstar, or (ii) solicit or attempt to divert from Globalstar or any of its
affiliates, any then-existing customers, potential customers with whom you have
had contact during your employment, employees, agents, or licensees, or
(iii) engage in any research, marketing, or sales of any products or services of
the type sold by Globalstar during your employment.

 

(e)                                  Goodwill.  You agree that during your
employment and for a period of twelve (12) months thereafter, you will not
intentionally disparage or act in any manner which may damage Globalstar’s
business or which would adversely affect the goodwill, reputation and business
relationships of Globalstar with the public generally, or with any of its
customers, suppliers or employees.

 

(f)                                    Any violation by you of any of the
provisions within the foregoing four paragraphs (b) through (e) will entitle
Globalstar, in addition to any other remedies, to an injunction to restrain the
violation, or to other equitable relief, without bond or security.  You agree
that in the event any court of competent jurisdiction finds any part of the
foregoing paragraphs unenforceable, the provision(s) affected will be altered to
the minimum extent necessary to make the affected provision(s) enforceable.

 

(g)                                 You represent that your execution of this
Agreement and performance of your duties hereunder will not violate any other
agreement by which you are bound.

 

7.                                       Term and Termination.  This Agreement
is effective for all purposes as of May 1, 2008 (the “Effective Date”), and
ending on the date upon which your employment is terminated by either you or
Globalstar.  Such employment shall be on an “at will” basis, terminable at any
time and for any reason by either you or Globalstar (but subject to the
provisions of Paragraph 4 of this Agreement).  Paragraphs 4 and 6 hereof will
survive the

 

5

--------------------------------------------------------------------------------


 

termination of this Agreement and will remain in force following any termination
of this Agreement.

 

8.                                       Entire Agreement; Amendment.  This
Agreement (and any supplements thereto) represents the entire agreement of the
parties with respect to the subject matter hereof, and supersedes any previous
agreement between you and Globalstar and will render the ongoing terms of any
previous agreement between you and Globalstar null and void.  This Agreement may
only be amended with the written consent of you and Globalstar.

 

9.                                       Successors and Assigns.  This Agreement
will be binding on the parties hereto and their successors and assigns.

 

10.                                 Compliance with Section 409A. 
Notwithstanding any other provision of this Agreement, to the extent applicable,
this Agreement is intended to comply and shall be construed to comply with
Section 409A.  To the extent any provision of this Agreement is contrary to or
fails to address the requirements of Section 409A, this Agreement shall be
construed and administered as necessary to comply with such requirements.

 

11.                                 Applicable Law.  This Award Agreement shall
be governed by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.

 

 

 

Sincerely,

 

 

 

 

 

/s/ James Monroe III

 

 

 

 

 

James Monroe III

 

 

Chairman and Chief Executive Officer

 

JMIII/caw

 

To acknowledge your acceptance of this Agreement, please sign and return.

 

AGREED BY:

/s/ Thomas M. Colby

 

May 1, 2008

 

Thomas M. Colby

 

Date

 

6

--------------------------------------------------------------------------------


 

GLOBALSTAR, INC.

RESTRICTED STOCK BONUS AWARD AGREEMENT

 

THIS AWARD AGREEMENT, is entered into on August         , 2008 by and between
Globalstar, Inc., a Delaware corporation (the “Company”), and Thomas M. Colby
(“you”).  Capitalized terms used in this Award Agreement but not defined in this
Award Agreement have the meanings given to them in the Amended and Restated
Globalstar, Inc. 2006 Equity Incentive Plan (the “Plan”).

 

In accordance with the letter agreement dated May 1, 2008 between the Company
and you (the “Letter Agreement”), the Company hereby agrees to grant you
Restricted Stock Bonus Awards consisting of shares of the Company’s Common
Stock, par value $0.0001 per share (“Shares”) under the Plan as set forth below:

 

Value at Grant

 

Grant and Vesting Date

$500,000

 

Upon Board of Director determination, in its discretion, that not less than 24
satellites of the Company’s second generation constellation have entered
commercial service and are performing satisfactorily in carrying two-way voice
and data, revenue capable, traffic.

  500,000

 

July 11, 2011

  500,000

 

July 11, 2012

  600,000

 

July 11, 2013

 

GRANT AND VESTING. On each of the Grant and Vesting Dates, the Company shall
issue and you shall acquire, subject to this Award Agreement and applicable
provisions of the Plan, a Restricted Stock Bonus consisting of the number of
Shares determined by dividing the applicable Value at Grant by the Fair Market
Value per share in dollars of the Stock on the last Trading Day that shall have
occurred before the respective Vesting Date; provided that you have remained
continuously employed by the Company (such employment being hereinafter referred
to as “Service”) through the applicable Vesting Date. Subject to the following
sentence, all of such Shares shall be vested fully on the Grant Date.  The
foregoing notwithstanding, if any Restricted Stock Bonus issued under this Award
Agreement otherwise would vest on a date on which a sale of Shares by you or
your beneficiaries or personal representatives would violate the Company’s
Insider Trading Policy, vesting shall be deferred until the next day on which
the sale would not violate the Insider Trading Policy.

 

ISSUANCE OF SHARES IN COMPLIANCE WITH LAW.  Issuance of Shares shall be subject
to compliance with all applicable requirements of federal, state, or foreign
law.  No Shares shall be issued at any time when issuance would constitute a
violation by the Company of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any Stock Exchange or
market system on which the Stock may then be listed.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance of any Shares under this Award Agreement shall toll the Company’s
obligation to issue such Shares until such disability shall have been removed,
and shall relieve the Company of any liability in respect of any resultant delay
in issuance of Shares as to which such requisite authority shall not have been
obtained.  As a condition to the issuance of the Shares, the Company may require
you to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

COMPLIANCE WITH RULE 16B-3.  The Restricted Stock Bonus Awards subject to this
Award Agreement have been approved by the Board of Directors in compliance with
Rule 16b-3(d) promulgated under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

FORFEITURE. If your Service terminates for any reason, the portion of the
Restricted Stock Bonus Awards which are not then granted or vested shall be
immediately forfeited and canceled.

 

BUY OUT.  Upon the occurrence of any Grant and Vesting Date, the Company will
have the right to elect to pay you cash equal to the applicable Value at Grant
in lieu of issuing the Shares.  The Company’s determination to issue Shares or
to pay cash on any Grant and Vesting Date shall in no way affect the Company’s
right to elect to issue Shares or to pay cash upon the occurrence of any other
Grant and Vesting Date.

 

TAXES. You must pay all applicable U.S. federal, state and local taxes resulting
from the grant of this award or the issuance of Shares upon vesting of this
award. The Company has the right to withhold all applicable taxes due upon the
vesting of this award (by payroll deduction, the withholding of Shares from
delivery or otherwise) from the proceeds of this award or from future earnings
(including salary, bonus, director’s fees or any other payments). Subject to
compliance with applicable law and the Company’s Insider Trading Policy, you may
satisfy the Company’s tax withholding obligations in accordance with procedures
established by the Company providing for delivery by you to the Company or a
broker approved by the Company of properly executed instructions, in a form
approved by the Company, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the Shares issued upon vesting
of each award.

 

You understand that you should consult with your tax advisor regarding the
advisability of filing with the Internal Revenue Service an election under
Section 83(b) of the Code, which must be filed no later than thirty (30) days
after the date of the acquisition of the Shares pursuant to this Award
Agreement.  Failure to file an election under Section 83(b), if appropriate, may
result in adverse tax consequences to you.  You acknowledge that you have been
advised to consult with a tax advisor regarding the tax consequences of the
acquisition of Shares hereunder.  ANY ELECTION UNDER SECTION 83(b) YOU WISH TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH YOU ACQUIRE THE
SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  YOU ACKNOWLEDGE THAT TIMELY
FILING OF A SECTION 83(b) ELECTION IS YOUR SOLE RESPONSIBILITY, EVEN IF YOU
REQUEST GLOBALSTAR OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON YOUR BEHALF. 
You agree to notify Globalstar in writing before you file an election pursuant
to Section 83(b) of the Code.

 

It is the intention of the parties that the Restricted Stock Bonus Awards under
this Award Agreement comply with, and/or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, so that no
adverse tax consequences will be imposed upon you under such Section at the time
any Restricted Stock Bonus Award vests.  The Plan is not intended to be a
qualified plan under the Federal Employee Retirement Income Security Act. 
Nothing in this Award Agreement or in the Plan shall be construed to be at
variance with these intentions.

 

CONDITIONS. These Restricted Stock Bonus Awards are governed by and subject to
the terms and condition of the Plan, which contains important provisions of this
award and forms a part of this Award Agreement.  A copy of the Plan is being
provided to you, along with a summary of the Plan.  If there is any conflict
among any provision of this Award Agreement, the Plan and the Letter Agreement,
this Award Agreement will control.  Your rights and obligations under this Award
Agreement are also governed by and are subject to applicable U.S. laws.

 

MARKET STANDOFF PERIOD.  You hereby acknowledge and agree that if so requested
in connection with any registration of the offering of any securities of the
Company (or any successor) under the Securities Act, you will not sell or
otherwise transfer any Shares or other securities of the Company (or a
successor) during the 180-day period (or such other period as may be requested
by any underwriter or the Company in writing) (the “Market Standoff Period”)
following the effective date of a registration statement of the Company (or any
successor), any parent corporation (as defined in Section 424 of the Internal
Revenue Code) or any Subsidiary filed under the Securities Act.  To enforce this
restriction, such entity may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

 

--------------------------------------------------------------------------------


 

NOTICES. Any notices required or permitted hereunder shall be addressed to the
Company at its corporate headquarters, attention: Director of Human Resources,
or to you at the address then on record with the Company, as the case may be,
and deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his or its address for
future notices.

 

HEADINGS. The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Award Agreement.

 

LIMITATIONS ON LIABILITY. As illustrative of the limitations of liability of the
Company, but not intended to be exhaustive thereof, nothing in this Award
Agreement shall be construed to: give you any right to be granted an award other
than as set forth herein or at the sole discretion of the Board of Directors of
the Company; give you any rights whatsoever with respect to Shares except as
specifically provided in this Award Agreement; limit in any way the right of the
Company or its subsidiaries or affiliates to terminate your Service at any time;
or be evidence of any agreement or understanding, expressed or implied, that the
Company or its subsidiaries or affiliates will employ you in any particular
position, at any particular rate of compensation or for any particular period of
time.

 

GOVERNING LAW. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of laws principles.

 

SUCCESSOR. This Award Agreement shall bind and inure to the benefit of the
Company, its successors and assigns and you and your personal representatives
and assigns.

 

AMENDMENT. This Award Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 

SURVIVAL OF AGREEMENT.  To the extent necessary to carry out the intentions of
the parties hereto, the respective rights and obligations of the parties
hereunder shall survive any termination of this Award Agreement.

 

COUNTERPARTS.  This Award Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

ACKNOWLEDGEMENT. The Company has caused this Award Agreement to be duly executed
by its duly authorized officer. To acknowledge receipt of this award, please
sign and return one copy of this Award Agreement to the Company’s Director of
Human Resources.

 

GLOBALSTAR, INC.

 

THOMAS M. COLBY

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

GLOBALSTAR, INC.

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AWARD AGREEMENT, is entered into on August         , 2008 (the “Grant
Date”), by and between Globalstar, Inc., a Delaware corporation (the “Company”),
and Thomas M. Colby (“you”).

 

GRANT. In accordance with the letter agreement dated May 1, 2008 between the
Company and you (the “Letter Agreement”), the Company hereby awards you four
sets of non-qualified stock options (“Options”) to purchase the number of shares
of the Company’s Common Stock, par value $0.0001 per share (“Shares”) set forth
below, at the corresponding Option Prices set forth below, subject to the terms
and conditions of this Award Agreement:

 

No. of Shares 

 

Option Price 

 

Vesting Price 

 

550,661

 

$

5.00

 

$

14.08

 

335,243

 

10.00

 

18.18

 

202,839

 

15.00

 

22.28

 

176,001

 

20.00

 

25.83

 

 

VESTING. Each set of Options will vest on the first date, if any, during the
period commencing on the Grant Date and ending on July 11, 2013 (the “Vesting
Period”), on which the Share price attains the amount indicated above.  For such
purpose, the Share price will be the average closing price of Company Common
Stock as quoted on The NASDAQ Global Select Market (or other national or
regional securities exchange or market system constituting the primary market
for the Common Stock) over any twenty (20) consecutive trading-day period.  No
Option will vest unless you have remained continuously employed by the Company
(such employment being hereinafter referred to as “Service”) through the
applicable vesting event.

 

FORFEITURE. If your Service terminates for any reason, any unvested portion of
the Options shall be immediately forfeited and canceled.

 

TERM. Each Options will expire July 11, 2018 (the “Expiration Date”).

 

COMPLIANCE WITH RULE 16B-3.  The Options subject to this Award Agreement have
been approved by the Board of Directors in compliance with
Rule 16b-3(d) promulgated under the Securities Exchange Act of 1934.

 

EXERCISE. Once vested, an Option will remain exercisable with respect to any
vested Shares until the Expiration Date following termination of Service for any
reason other than Cause (as defined in the Letter Agreement).  If your Service
is terminated for Cause, any unexercised vested portion of the Options shall be
immediately forfeited and canceled.

 

Only vested Options may be exercised. In order to exercise any Option, you must
deliver to the Company a written notice at least one (1) day prior to the
Expiration Date indicating the Option and the number of Shares being exercised,
accompanied by full payment of the Option Price. You must exercise an Option for
at least 100 shares, unless the total number of Shares covered by that Option is
less than 100, in which case you must exercise the Option for all remaining
Shares. You may pay the Option Price in cash, by transferring to the Company
Shares owned by you for at least six months prior to the exercise with a Fair
Market Value (as defined in the Company’s Amended and Restated 2006 Equity
Incentive Plan) equal to the Option Price on the date of exercise, by delivery
of an irrevocable instruction to a broker approved by the Company of properly
executed instructions, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the Shares issued upon
exercise of an Option, or a

 

--------------------------------------------------------------------------------


 

combination thereof. You will have no rights as a stockholder with respect to
the Shares before exercise of an Option and delivery to you of a certificate
evidencing those Shares or a statement evidencing the entry of the Shares in
your name in book entry form.

 

TAXES. You must pay all applicable U.S. federal, state and local taxes resulting
from the issuance of Shares upon exercise of the Options. The Company has the
right to withhold all applicable taxes due upon the exercise of the Options (by
payroll deduction, the withholding of Shares from delivery or otherwise) from
the proceeds of such exercise or from future earnings (including salary, bonus,
director’s fees or any other payments). Subject to compliance with applicable
law and the Company’s Insider Trading Policy, you may satisfy the Company’s tax
withholding obligations in accordance with procedures established by the Company
providing for delivery by you to the Company or a broker approved by the Company
of properly executed instructions, in a form approved by the Company, providing
for the assignment to the Company of the proceeds of a sale with respect to some
or all of the Shares issued upon exercise of the Options.

 

It is the intention of the parties that the Options and the Shares issued upon
exercise of an Option under this Award Agreement comply with, and/or be exempt
from, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, so that no adverse tax consequences will be imposed upon you under such
Section at the time any exercise of an Option.  This Award Agreement is not
intended to be a qualified plan under the Federal Employee Retirement Income
Security Act.  Nothing in this Award Agreement shall be construed to be at
variance with these intentions.

 

ADJUSTMENT. If any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, merger or consolidation, split-up, spin-off, or other
similar corporate transaction or event occurs prior to exercise of an Option,
then the Compensation Committee of the Company’s Board of Directors (the
“Committee”) may adjust the number and kind of shares subject to the Option and
the purchase price of such shares in such manner as it may deem equitable and
appropriate within the limits of applicable law or NASDAQ or other exchange
rules.

 

TRANSFERABILITY OF OPTION. You may not transfer the Options other than by will
or the laws of descent and distribution. The Options shall be exercisable during
your lifetime only by you or by your guardian or legal representative, or after
your death only by a transferee as permitted under this Award Agreement.

 

LAWS AND REGULATIONS. No Shares shall be issued under the Options unless and
until all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee. The Committee shall have the
right to condition any issuance of Shares to you hereunder on your undertaking
in writing to comply with such restrictions on the subsequent disposition of
such Shares as the Committee shall deem necessary or advisable as a result of
any applicable law or regulation.

 

REGISTRATION. As soon as practicable, but in no event later than the first
anniversary of the Grant Date, the Company shall, at its expense, cause the
Shares subject to the Options to be registered under the Securities Act of 1933,
as amended (the “Securities Act”), and registered or qualified under applicable
state law, to be freely resold. The Company shall thereafter use its best
efforts to maintain the effectiveness of such registration and qualification for
so long as you hold the Options (or any portion thereof) or any of the Shares
purchased thereunder, or until such earlier date as such Shares may otherwise be
freely sold under applicable law.

 

MARKET STANDOFF PERIOD.  You hereby acknowledge and agree that if so requested
in connection with any registration of the offering of any securities of the
Company (or any successor) under the Securities Act, you will not sell or
otherwise transfer any Shares or other securities of the Company (or a
successor) during the 180-day period (or such other period as may be requested
by any underwriter or the Company in writing) (the “Market Standoff Period”)
following the effective date of a registration

 

--------------------------------------------------------------------------------


 

statement of the Company (or any successor), any parent corporation (as defined
in Section 424 of the Internal Revenue Code) or any Subsidiary filed under the
Securities Act.  To enforce this restriction, such entity may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

NOTICES. Any notices required or permitted hereunder shall be addressed to the
Company at its corporate headquarters, attention: Director of Human Resources,
or to you at the address then on record with the Company, as the case may be,
and deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his or its address for
future notices.

 

HEADINGS. The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Award Agreement.

 

LIMITATIONS ON LIABILITY. As illustrative of the limitations of liability of the
Company, but not intended to be exhaustive thereof, nothing in this Award
Agreement shall be construed to: give you any right to be granted an option
other than as set forth herein or at the sole discretion of the Board of
Directors of the Company; give you any rights whatsoever with respect to Shares
except as specifically provided in this Award Agreement; limit in any way the
right of the Company or its subsidiaries or affiliates to terminate your Service
at any time; or be evidence of any agreement or understanding, expressed or
implied, that the Company or its subsidiaries or affiliates will employ you in
any particular position, at any particular rate of compensation or for any
particular period of time.

 

GOVERNING LAW. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of laws principles.

 

SUCCESSOR. This Award Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and you and your personal representatives
and assigns.

 

AMENDMENT. This Award Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 

SURVIVAL OF AGREEMENT.  To the extent necessary to carry out the intentions of
the parties hereto, the respective rights and obligations of the parties
hereunder shall survive any termination of this Award Agreement.

 

COUNTERPARTS.  This Award Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

ACKNOWLEDGEMENT. The Company has caused this Award Agreement to be duly executed
by its duly authorized officer. To acknowledge receipt of this award, please
sign and return one copy of this Award Agreement to the Company’s Director of
Human Resources.

 

GLOBALSTAR, INC.

 

THOMAS M. COLBY

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------